DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Applicant’s election without traverse of Invention I, a lithium primary battery comprising a positive electrode sheet comprising an active material comprising lithium iron phosphate, a conductive agent comprising carbon black and a binder comprising polyvinylidene fluoride; a negative electrode sheet comprising copper foil; a separator comprising polyethylene film and an electrolyte comprising a lithium salt comprising lithium hexafluorophosphate, a carbonate solvent comprising DEC and the packaging material comprising an aluminum shell in the reply filed on 8-11-2021 and 10-18-2021 are acknowledged.           Since all the elected species have been canceled, a lithium primary battery comprising a cathode comprising LiMnO2 or LiNiCoAlO2, a conductive agent comprising acetylene black or Ketjen black and a binder comprising 
Claims 11-12 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-11-2021 and 10-18-2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 3086510 B2, machine translation).           JP 3086510 teaches a lithium primary battery comprising a negative electrode current collector comprising steel; a positive electrode comprising LiMnO2, acetylene black and a fluororesin binder such as PTFE; a separator and an electrolyte solvent . 
Claim(s) 1, 3-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugioka et al. (WO 2017/155035, machine translation).            Sugioka et al. teaches a lithium primary battery comprising a positive electrode comprising LiN0.8Co0.15Al0.05O2, a fluororesin such as polytetrafluoroethylene, polyvinylidene, etc. and a conductive agent comprising graphite, acetylene black, Ketjen black and carbon black.  Sugioka et al. teaches that the electrolyte comprising LiBF4, etc. and comprising a solvent such as 1,2-dimethoxyethane, etc.; an anode current collector comprising steel and a polyimide separator.                                      Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN 105977507, machine translation) in view of Sasaki et al. (JP 5-326019, machine translation).           Yang et al. teaches a lithium primary battery comprising a negative electrode comprising a current collector comprising copper foil with the thickness of 6-25 um with the housing comprising an aluminum shell for a steel shell or . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
           Zaghib et al. (US 2016/0149212) teaches in [0115], that the aprotic polar liquid can be for example propylene carbonate, ethylene carbonate, dimethyl carbonate, .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727